 Case 2:18-cv-09691-RGK-PJW Document 3 Filed 11/16/18 Page 1 of 8 Page ID #:9



1    Rollin A. Ransom (SBN 196126)
     rransom@sidley.com
2    Sean Commons (SBN 217603)
     scommons@sidley.com
3    Sheri Porath Rockwell (SBN 165726)
     sheri.rockwell@sidley.com
4    SIDLEY AUSTIN LLP
     555 West Fifth Street
5    Los Angeles, CA 90013
     Telephone: +1 213 896 6047
6    Facsimile: +1 213 896 6600
7    Attorneys for Defendant
     WARNER MUSIC GROUP CORP.
8
9                              UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11   LEONARD WILLIAMS, on behalf of               Case No.
     himself and all others similarly situated,
12                                                NOTICE OF REMOVAL OF
                  Plaintiff,                      ACTION UNDER 28 U.S.C.
13                                                SECTIONS 1332(d) AND 1441
           vs.
14
     WARNER MUSIC GROUP CORP., a
15   Delaware Corporation: and DOES 1-100,
16                Defendants.
17
18
19
20
21
22
23
24
25
26
27
28


                               NOTICE OF REMOVAL OF ACTION
Case 2:18-cv-09691-RGK-PJW Document 3 Filed 11/16/18 Page 2 of 8 Page ID #:10



1          TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR
2    THE CENTRAL DISTRICT OF CALIFORNIA:
3          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332(d), 1441, 1446,
4    and 1453, defendant Warner Music Group Corp. (“WMG”) removes to this Court the
5    above-styled putative class action, pending as Case No. 18STCV00006 in the Superior
6    Court for the County of Los Angeles (the “Class Action”). As grounds for removal,
7    WMG states as follows:
8                                           Background
9          1.     On October 4, 2018, plaintiff Leonard Williams (“Plaintiff”) filed the
10   Class Action against WMG. See Exhibit A.
11         2.     Plaintiff alleges that WMG has not paid the full amount of royalties
12   allegedly due to persons or entities in connection with sound recordings digitally
13   streamed in foreign countries. Compl. ¶¶ 2, 22. Plaintiff alleges that WMG excluded
14   “up to 40%” of foreign streaming revenues when calculating royalties, based upon an
15   “intercompany charge” associated with WMG’s foreign affiliates. Id. ¶¶ 2-3, 37, 46,
16   53. Plaintiff further alleges that applying an intercompany charge when calculating
17   royalties based on foreign streaming is improper; according to Plaintiff, royalties
18   should be based on “100% of the revenue” from foreign streaming. Id. at ¶¶ 13-14,
19   16, 53.
20         3.     Plaintiff asserts individual and putative nationwide class claims for
21   breach of contract, recovery on an open book account, violation of California Business
22   and Professions Code § 17200 et seq., conversion, unjust enrichment, accounting, and
23   fraud. Id. at ¶¶ 4, 33-79. The putative class includes “All persons and entities in the
24   United States, their agents, successors in interest, assigns, heirs, executors, trustees,
25   and administrators who are or were parties to agreements with WMG and its
26   predecessors and subsidiaries whose music was streamed in a foreign country
27   pursuant to such agreements.” Id. at ¶ 22. Plaintiff estimates that “there are hundreds,
28   if not thousands, of Class members.” Id. at ¶ 25.
                                              2
                             NOTICE OF REMOVAL OF ACTION
Case 2:18-cv-09691-RGK-PJW Document 3 Filed 11/16/18 Page 3 of 8 Page ID #:11



1          4.     Plaintiff seeks actual damages, punitive damages, attorneys’ fees, an
2    accounting, a constructive trust, a notice program, injunctive relief, and declaratory
3    relief on behalf of himself and the putative class. Id. ¶¶ 5, 22, 57-58, 62, 67, 77-79 &
4    Prayer for Relief at ¶¶ 2-7, 10. Plaintiff purports to seek relief for alleged
5    underpayment of foreign streaming royalties in the past as well as to change how class
6    members are paid for foreign streaming in the future. Compl. ¶ 49 (“requesting
7    Defendant be permanently enjoined from such acts in the future”).
8                                Removal Is Proper And Timely
9          5.     Removal is Timely. This Notice of Removal is timely because it is being
10   filed within thirty days of receipt of a copy of the Complaint and Summons on
11   October 19, 2018. See Exhibits A-B; 28 U.S.C. § 1441(b)(2)(B).
12         6.     Removal to Proper Court. The Class Action is pending in the Superior
13   Court of the State of California for the County of Los Angeles. This Court is the
14   “district and division” encompassing that state court. 28 U.S.C. § 1446(a).
15         7.     Pleadings, Process and Orders. Pursuant to 28 U.S.C. § 1446(a), copies
16   of all of the process, pleadings, and orders served upon or obtained by WMG to date
17   (the “State Court File”) are attached as Exhibit A (the Complaint), Exhibit B (the
18   Summons), and Exhibit C (all other materials).
19         8.     Filing and Service. A copy of this Notice of Removal will be filed with
20   the Clerk of the Superior Court of the State of California for the County of Los
21   Angeles and also will be served on Plaintiff through his counsel of record in
22   accordance with 28 U.S.C. § 1446(d).
23                       This Court Has CAFA Diversity Jurisdiction
24         9.     Congress passed the Class Action Fairness Act (“CAFA”) “primarily to
25   curb perceived abuses of the class action device . . . .” United Steel, Paper &
26   Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv. Workers Int’l Union, AFL–CIO,
27   CLC v. Shell Oil Co., 602 F.3d 1087, 1090 (9th Cir. 2010). “To achieve its purposes,
28   CAFA provides expanded original diversity jurisdiction . . . .” Id. Under CAFA,
                                           3
                         NOTICE OF REMOVAL OF ACTION
Case 2:18-cv-09691-RGK-PJW Document 3 Filed 11/16/18 Page 4 of 8 Page ID #:12



1    there is no presumption against removal jurisdiction. See Dart Cherokee Basin
2    Operating Co., LLC v. Owens, 135 S.Ct. 547, 554 (2014).
3          10.    This Court has original CAFA jurisdiction because the Class Action is a
4    putative nationwide class action in which at least one member of the putative class is a
5    citizen of a state different from defendant WMG, the number of putative class
6    members exceeds 100, and the amount allegedly in controversy exceeds $5,000,000.
7    28 U.S.C. § 1332(d)(2), (d)(5)(B).
8          11.    This Is a Covered Class Action. The Class Action was “filed under rule
9    23 of the Federal Rules of Civil Procedure or similar State statute or rule of judicial
10   procedure authorizing an action to be brought by 1 or more representative persons as a
11   class action.” 28 U.S.C. § 1332(d)(1)(B). Specifically, the Complaint is styled as a
12   “CLASS ACTION” and brought on behalf of Plaintiff “and all others similarly
13   situated” pursuant to California Code of Civil Procedure § 382, which is California’s
14   analogue to Rule 23 of the Federal Rules of Civil Procedure. See Exhibit A at 1
15   (emphases in original). The Complaint expressly and repeatedly seeks relief “on
16   behalf of a class.” Compl. ¶¶ 4, 17, 22, 25, 29.
17         12.    Minimal Diversity Is Satisfied. CAFA’s diversity requirement is
18   satisfied so long as any member of the putative class is a citizen of a state different
19   from any defendant. See Dart Cherokee, 135 S.Ct. at 552. Here, Plaintiff alleges that
20   he is a citizen of California and that WMG is a citizen of New York and Delaware.
21   See Compl. ¶¶ 6, 8; 28 U.S.C. § 1332(c). Other members of the putative nationwide
22   class are also citizens of states other than New York and Delaware.
23         13.    The Proposed Class Exceeds 100 Members. Plaintiff acknowledges that,
24   due to the large size of the recorded music catalog of WMG and its affiliates, the
25   putative nationwide class is comprised of “hundreds, if not thousands” of class
26   members. Compl. ¶¶ 10, 25.
27         14.    The Amount in Controversy Exceeds $5,000,000. “The amount in
28   controversy is simply an estimate of the total amount in dispute, not a prospective
                                               4
                            NOTICE OF REMOVAL OF ACTION
Case 2:18-cv-09691-RGK-PJW Document 3 Filed 11/16/18 Page 5 of 8 Page ID #:13



1    assessment of defendant’s liability” or a concession of liability. Lewis v. Verizon
2    Commc’ns, Inc., 627 F.3d 395, 400 (9th Cir. 2010). Where, as here, a complaint does
3    not affirmatively allege that the amount in controversy is less than $5,000,000, a
4    removing defendant merely needs to allege plausible grounds that the amount in
5    controversy exceeds the jurisdictional minimum. See Dart Cherokee, 135 S.Ct. at 554
6    (rejecting argument that a defendant must submit evidence to support alleged amount
7    in controversy in notice of removal).
8          Without conceding that WMG is liable to Plaintiff or the putative class, in light
9    of the allegations in the Complaint, CAFA’s amount in controversy requirement is
10   readily satisfied:
11                (a)     Damages and restitution for alleged past underpayments: Plaintiff
12   seeks to recover on behalf of himself and the putative nationwide class alleged
13   underpayments of foreign streaming royalties without respect to the statute of
14   limitations. See, e.g., Compl. ¶¶ 2, 49. If Plaintiff’s allegations and legal theories
15   were accepted, the amount in controversy based on alleged underpayments alone
16   would exceed $5,000,000 even if (i) the claims of Plaintiff and putative class members
17   were limited to alleged underpayments during just the three years preceding the filing
18   of the Complaint, (ii) the average “intercompany charge” allegedly applied to foreign
19   streaming revenues were 20% (instead of “up to 40%”), (iii) the nationwide class were
20   limited to recording artists (e.g., excluded producers or other persons who may be
21   entitled to receive royalties), and (iv) the nationwide class were limited to recording
22   artists who receive royalties equal to 50% or more of WMG’s foreign streaming
23   revenues (calculated after any applicable deductions or exclusions).
24                (b)     Injunctive relief for future payments: The cost of injunctive relief
25   counts toward the amount in controversy (see, e.g., Anderson v. Sea World Parks, 132
26   F.Supp.3d 1156, 1161 (N.D. Cal. 2015)), and the Complaint seeks permanent
27   injunctive relief on behalf of Plaintiff and the putative class for future payments (e.g.,
28   Compl. ¶¶ 2, 49). In this case, the request for a permanent injunction satisfies the
                                               5
                             NOTICE OF REMOVAL OF ACTION
Case 2:18-cv-09691-RGK-PJW Document 3 Filed 11/16/18 Page 6 of 8 Page ID #:14



1    amount in controversy standing alone. Under Plaintiff’s theory, future royalty
2    payments would increase by more than $5,000,000 in the future, even if a permanent
3    injunction were limited to three years and one adopted all of the same limiting
4    assumptions described above for alleged past underpayments. If anything, future
5    payments account for a large amount in controversy because streaming services have
6    been growing in popularity.
7                   (c)   Punitive damages and attorneys’ fees: Requests for punitive
8    damages and attorneys’ fees count toward the jurisdictional minimum, and Plaintiff
9    seeks both on behalf of himself and the putative class. See Campbell v. Hartford Life
10   Ins. Co., 825 F.Supp.2d 1005, 1008 (E.D. Cal. 2011) (“jurisdictional minimum may
11   be satisfied by claims for … punitive damages, and attorneys’ fees”); Compl. – Prayer
12   For Relief ¶¶ 6-7. As a result, even if the amount in controversy for past and future
13   alleged underpayments collectively had totaled less than $5,000,000, Plaintiff’s prayer
14   for punitive damages and attorneys’ fees would push the amount in controversy over
15   the jurisdictional threshold.
16         15.      No CAFA Exceptions. Although WMG has no burden or obligation to
17   rule out exceptions to CAFA jurisdiction, this case does not fall within any of the
18   exceptions to CAFA jurisdiction because, among other reasons, WMG is not a citizen
19   of California. 28 U.S.C. § 1332(c), (d)(3), (d)(4); Compl. ¶ 8.
20   Reservation of Rights
21         16.      WMG reserves any and all defenses to the claims and allegations asserted
22   against it in the Class Action, all of which it disputes and denies, including but not
23   limited to any and all contractual rights and defenses (e.g., to enforce pre-complaint
24   notice requirements or compel compliance with alternative forms of dispute
25   resolution). This Notice of Removal is filed without prejudice to the exercise of any
26   such rights.
27         ///
28         ///
                                          6
                              NOTICE OF REMOVAL OF ACTION
Case 2:18-cv-09691-RGK-PJW Document 3 Filed 11/16/18 Page 7 of 8 Page ID #:15



1          WHEREFORE, WMG respectfully removes this action, now pending in the
2    Superior Court for the County of Los Angeles, to the United States District Court for
3    the Central District of California.
4    November 16, 2018                        Respectfully submitted,
5                                             SIDLEY AUSTIN LLP
6
                                              By: /s/Rollin A. Ransom
7                                                  Rollin A. Ransom
8                                             Attorneys for Defendant
                                              WARNER MUSIC GROUP CORP.
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         7
                             NOTICE OF REMOVAL OF ACTION
Case 2:18-cv-09691-RGK-PJW Document 3 Filed 11/16/18 Page 8 of 8 Page ID #:16



 1                                      PROOF OF SERVICE
 2
               I am employed in the County of Los Angeles, State of California. I am over the
 3
     age of 18 years and not a party to the within action. My business address is 555 West
 4
     Fifth Street, Los Angeles, CA 90013.
 5
               On November 16, 2018, I served the foregoing document(s) described as
 6
     NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. SECTIONS 1332(d)
 7
     AND 1441 on all interested parties listed below in this action as follows:
 8
           Neville L. Johnson                         Paul R. Kiesel
 9         Douglas L. Johnson                         Jeffrey A. Koncius
           Arun Da)'.alan                             Nicole Ramirez
10         Johnson & Johnson LLP,                     Kiesel Law LLP
           439 North Canon Drive, Suite 200           8648 Wilshire Blvd.
11         Beverly Hills, CA 90210                    Beverly Hills, CA 90211-2910
12         Clifford H. Pearson
           Daniel L. Warshaw
13         Bobby Pouya
           Pearson, Simon & Warshaw LLP
14         15165 Ventura Blvd., Suite 400
           Sherman Oaks, CA 91403
15
       Attorneys.for Plaintiff
16
     l!l       (VIA U.S. MAIL) I served the foregoing document(s) by U.S. Mail, as
17             follows: I placed ~rue copies of the document(s) in a sealed envelope
               addressed to each interested pfilj:y as shown above. I placed each such
18             envelope with postage thereon fully prepaid, for collection and mailing at
               Sidley Austin LLP; Los Angeles, California. I am readily familiar witb
19             Sidley Austin LLP s practice for collection and processing of
               correspondence for mailing with the United States Postal Service. Under
20             that practice, the correspondence would be deposited in the United States
               Postal Service on that same day in the ordinary course of business.
21
22             I declare under penalty of perjury under the laws of the United States of

23   America that the above is true and correct.

24             Executed on November 16, 2018, at Los Angeles, California. - - -

25
26
27
28
                                                  8
                                          PROOF OF SERVICE
